--------------------------------------------------------------------------------

Exhibit 10.2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
 


UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,
 
                         Plaintiff,                                                                      
)
)
)
)
)
 
                                       v.
)
  No. 19-cv-1659
 
)
 
CELADON GROUP, INC.,
 
                         Defendant.
)
)
)
  
_______________________________________
)
 

 
CONSENT OF DEFENDANT CELADON GROUP, INC.
1.          Defendant Celadon Group, Inc. (“Celadon” or “Defendant”) waives
service of a summons and the complaint in this action, enters a general
appearance, and admits the Court’s jurisdiction over Defendant and over the
subject matter of this action.
2.          Defendant hereby admits to the facts contained in the Complaint
filed by the Securities and Exchange Commission (“SEC” or “Commission”)  in this
matter, and consents to the entry of the final Judgment in the form attached
hereto (the “Final Judgment”) and incorporated by reference herein, which, among
other things:
(a)        permanently restrains and enjoins Defendant from violation of,
directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934
(the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder
[17 C.F.R. § 240.10b-5];
(b)       permanently restrains and enjoins Defendant from violating Section
13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11,
and 13a-13

--------------------------------------------------------------------------------

promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and
240.13a-13];
(c)       permanently restrains and enjoins Defendant from violating Section
13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A) and
(B)]; and
(d)       orders Defendant to disgorge $7 million with prejudgment interest
thereon in the amount of $541,633.70, which will be deemed satisfied by the
restitution order entered against Defendant in United States v. Celadon Group,
Inc., Case No.
(S.D. Ind.), in the amount of $42,245,302.00; and
(e)        imposes the undertakings as set out below.
3.          Defendant undertakes to:
(a)        Cooperate fully with the Commission in any and all investigations,
litigations or other proceedings relating to or arising from the matters
described in the Complaint.
(b)        Produce, without service of a notice or subpoena, any and all
non-privileged  documents and other information reasonably requested by the
Commission’s staff, with a custodian declaration as to their authenticity, if
requested:
(c)        Use its best efforts to cause Celadon’s current and former employees,
officers, directors and consultants to be interviewed by the Commission’s staff
as such times and places as the staff reasonably may direct;
(d)       Use its best efforts to cause Celadon’s current and former employees,
officers, directors and consultants to appear and testify truthfully and
completely without service of a notice or subpoena in such investigations,
depositions, hearings or trials as may be reasonably requested by the
Commission’s staff; and
2

--------------------------------------------------------------------------------

(e)        In connection with any interviews of Celadon’s current and former
employees, officers, directors and consultants to be conducted pursuant to this
undertaking, requests for such interviews may be provided by the Commission’s
staff by regular electronic mail to: Lloyd Winawer, Goodwin Procter LLP, 601
Marshall Street, Redwood City, CA 94063, (650)752-3146, lwinawer@goodwinlaw.com.
(f)        To fully remediate the deficiencies in its internal control over
financing reporting that constituted material weaknesses as identified in
Celadon’s 8-K dated March 30, 2018 (“Material Weaknesses”).   Celadon will
complete its remediation by September 30, 2019, and must within thirty (30) days
thereafter, certify, in writing, compliance with this undertaking.
(g)       In the event Celadon fails to fully remediate the Material Weaknesses
by the quarter ended September 30, 2019,  Celadon will, within sixty (60) days,
retain an independent consultant (“Independent Consultant”), not unacceptable to
the staff of the Commission, to conduct a comprehensive review of the Material
Weaknesses and of Celadon’s policies, procedures, controls, and training
relating to financial reporting; and to recommend, if and where appropriate,
policies, procedures, controls, and training reasonably designed to ensure:
(1)        Celadon’s internal control over financial reporting is effective;
(2)        Celadon has processes and internal controls in place to reasonably
ensure that its equipment is tested for impairment when  circumstances indicate
that the carrying amount may not be recoverable; and
3

--------------------------------------------------------------------------------

(3)       Celadon has processes and internal controls in place as part of the
contract review and approval process to reasonably ensure proper accounting and
legal review of any contracts that impact Celadon’s financial reporting.
(h)       Cooperate fully with the Independent Consultant by providing  access
to its own files, books, records, and personnel as reasonably requested for its
review.  Celadon’s engagement of the Independent Consultant will require the
Independent Consultant to complete its review and make its recommendations, if
any, within four months of being retained.  Celadon will promptly adopt all
recommendations of the Independent Consultant; provided however, that within
sixty (60) days after receiving the Independent Consultant’s recommendations,
Celadon may, in writing, advise the Independent Consultant and the Commission
(addressed to the Assistant Director below) of any recommendation that it
considers to be unnecessary, unduly burdensome, impractical, or costly.  As to
any such recommendations, Celadon shall within thirty (30) days thereafter
propose in writing an alternative policy, procedure, or control designed to
achieve the same objective or purpose.  As to any recommendation on which
Celadon and the Independent Consultant do not agree within forty-five (45) days,
after attempting in good faith to reach an agreement, Celadon will abide by the
determination of the Independent Consultant.
(i)         Require the Independent Consultant to enter into an agreement that
provides that for the period of engagement and for a period of two years from
the completion of the engagement, the Independent Consultant shall not enter
into any employment, consultant, attorney-client, auditing or other professional
relationship with
4

--------------------------------------------------------------------------------

Celadon, or any of its present or former affiliates, directors, officers,
employees, or agents acting in their capacity.  The agreement will also provide
that the Independent Consultant will require that any firm with which he/she is
affiliated or of which he/she is a member, and any person engaged to assist the
Independent Consultant in performance of his/her duties under this Consent shall
not, without prior written consent of the Washington D.C. Office of the
Commission, enter into any employment, consultant, attorney-client, auditing or
other professional relationship with Celadon or any of its present or former
affiliates, directors, officers, employees, or agents acting in their capacity
as such for the period of the engagement and for a period of two years after the
engagement.
(j)        Certify, in writing, compliance with the undertakings set forth
above.  The certification shall identify the undertaking(s), provide written
evidence of compliance in the form of a narrative, and be supported by exhibits
sufficient to demonstrate compliance.  The Commission staff may make reasonable
requests for further evidence of compliance, and Celadon agrees to provide such
evidence.  The certification and supporting material shall be submitted to
Robert J. Burson, Division of Enforcement, Securities and Exchange Commission,
175 W. Jackson Boulevard, Suite 1450, Chicago, IL  60604, no later than sixty
(60) days from the date of the completion of the undertakings.
(k)        Require that these undertakings shall be binding upon any acquirer or
successor in interest to Celadon.  For good cause show, the Commission’s staff
may extend any of the procedural dates set forth above.
5

--------------------------------------------------------------------------------

4.        In conjunction with negotiations in this matter, Defendant has
endeavored to make a showing of its inability to pay monetary relief in excess
of what it has agreed to pay the SEC in this matter and the United States
Department of Justice (“DOJ”) in the matter entitled United States v. Celadon
Group, Inc. (S.D. Ind.) (“Criminal Proceeding”). Defendant acknowledges that the
SEC’s agreement not to seek the imposition of penalties is predicated in part on
the amount Celadon is required to pay pursuant to the terms of the deferred
prosecution agreement (“DPA”) entered in the Criminal Proceeding as well as the
financial information provided by Defendant to both the DOJ and the SEC.
Defendant hereby swears that the unaudited financial documents submitted to the
SEC in conjunction therewith, which were not prepared in conformity with
Generally Accepted Accounting Principles or did not reflect adjustments or
corrections of prior financial statements or identified during subsequent
audits, constitute a materially accurate and complete reflection of Defendant’s
financial condition as of the dates reflected thereon.  Defendant additionally
swears that to the extent any of such financial documents constituted, included,
or were based on projections, such projections were prepared in good faith based
on information deemed reliable at the time.  Defendant consents that if at any
time following the entry of the Final Judgment the Commission obtains
information indicating that Defendant’s representations concerning its assets,
income, liabilities, or net worth were fraudulent, misleading, inaccurate, or
incomplete in any material respect (excluding the impact of adjustments or
corrections of prior financial statements or identified during subsequent
audits) as of the time such representations were made, the Commission may, at
its sole discretion and without prior notice to Defendant, petition the Court
for an order requiring Defendant to pay, in this matter, the maximum civil
penalty and disgorgement allowable under the law, without regard to any payment
to the Department of Justice in the criminal proceeding.  In connection
6

--------------------------------------------------------------------------------

with any such petition, the only issue shall be whether the financial
information provided by Defendant was fraudulent, misleading, inaccurate, or
incomplete in any material respect as of the time such representations were
made.  In any such petition, the Commission may move the Court to consider all
available remedies, including but not limited to ordering Defendant to pay funds
or assets, directing the forfeiture of any assets, or sanctions for contempt of
the Court’s Final Judgment.  The Commission may also request additional
discovery.  Defendant may not, by way of defense to such petition: (1) challenge
the validity of this Consent or the Final Judgment; (2) contest the allegations
in the complaint; (3) assert that payment of disgorgement, pre-judgment or
post-judgment interest, or a civil penalty should not be ordered; (4) contest
the amount of disgorgement or pre-judgment or post-judgment interest; (5)
contest the imposition of the maximum civil penalty allowable under the law; or
(6) assert any defense to liability or remedy, including but not limited to any
statute of limitations defense.
5.          Defendant acknowledges that the SEC’s agreement not to seek the
imposition of penalties is also predicated upon the extensive cooperation
Defendant has provided to the SEC to date.  In addition, Defendant, as a
condition of the resolution of this matter with the SEC, has agreed to continue
providing the SEC with such cooperation and assistance as the SEC continues its
investigation.
6.          Defendant waives the entry of findings of fact and conclusions of
law pursuant to Rule 52 of the Federal Rules of Civil Procedure.
7.          Defendant waives the right, if any, to a jury trial and to appeal
from the entry of the Final Judgment.
8.          Defendant enters into this Consent voluntarily and represents that
no threats, offers, promises, or inducements of any kind have been made by the
Commission or any
7

--------------------------------------------------------------------------------

member, officer, employee, agent, or representative of the Commission to induce
Defendant to enter into this Consent.
9.          Defendant agrees that this Consent shall be incorporated into the
Final Judgment with the same force and effect as if fully set forth therein.
10.        Defendant will not oppose the enforcement of the Final Judgment on
the ground, if any exists, that it fails to comply with Rule 65(d) of the
Federal Rules of Civil Procedure, and hereby waives any objection based thereon.
11.        Defendant waives service of the Final Judgment and agrees that entry
of the Final Judgment by the Court and filing with the Clerk of the Court will
constitute notice to Defendant of its terms and conditions.  Defendant further
agrees to provide counsel for the Commission, within thirty days after the Final
Judgment is filed with the Clerk of the Court, with an affidavit or declaration
stating that Defendant has received and read a copy of the Final Judgment.
12.        Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the
claims asserted against Defendant in this civil proceeding.  Defendant
acknowledges that no promise or representation has been made by the Commission
or any member, officer, employee, agent, or representative of the Commission
with regard to any criminal liability that may have arisen or may arise from the
facts underlying this action or immunity from any such criminal liability. 
Defendant waives any claim of Double Jeopardy based upon the settlement of this
proceeding, including the imposition of any remedy or civil penalty herein. 
Defendant further acknowledges that the Court's entry of a permanent injunction
may have collateral consequences under federal or state law and the rules and
regulations of self-regulatory organizations, licensing boards, and other
regulatory organizations.  Such collateral consequences include, but are not
limited to, a statutory disqualification with respect to membership or
participation in, or association with a
8

--------------------------------------------------------------------------------

member of, a self-regulatory organization.  This statutory disqualification has
consequences that are separate from any sanction imposed in an administrative
proceeding.  In addition, in any disciplinary proceeding before the Commission
based on the entry of the injunction in this action, Defendant understands that
it shall not be permitted to contest the factual allegations of the complaint in
this action.
13.       Defendant understands and agrees to comply with the terms of 17 C.F.R.
§ 202.5(e), which provides in part that it is the Commission’s policy “not to
permit a defendant or respondent to consent to a judgment or order that imposes
a sanction while denying the allegations in the complaint or order for
proceedings.” As part of Defendant’s agreement to comply with the terms of
Section 202.5(e), Defendant: (i) will not take any action or make or permit to
be made any public statement denying, directly or indirectly, any allegation in
the complaint or creating the impression that the complaint is without factual
basis; and (ii) will not make or permit to be made any public statement to the
effect that Defendant does not admit the allegations of the complaint, or that
this Consent contains no admission of the allegations. If Defendant breaches
this agreement, the Commission may petition the Court to vacate the Final
Judgment and restore this action to its active docket.  Nothing in this
paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to
take legal or factual positions in litigation or other legal proceedings in
which the Commission is not a party.
14.       Defendant hereby waives any rights under the Equal Access to Justice
Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any
other provision of law to seek from the United States, or any agency, or any
official of the United States acting in his or her official capacity, directly
or indirectly, reimbursement of attorney’s fees or other fees, expenses, or
costs expended by Defendant to defend against this action.  For these purposes,
9

--------------------------------------------------------------------------------

Defendant agrees that Defendant is not the prevailing party in this action since
the parties have reached a good faith settlement.
15.    Defendant agrees that the Commission may present the Final Judgment to
the Court for signature and entry without further notice.
16.    Defendant agrees that this Court shall retain jurisdiction over this
matter for the purpose of enforcing the terms of the Final Judgment.
 
 
Dated:
04/24/2019   
CELADON GROUP, INC.
             
By:
/s/ Chase Welsh  
Chase Welsh
 
Executive Vice President – Risk Management
 
& General Counsel



On April 24, 2019, Chase Welsch, a person known to me, personally appeared
before me and acknowledged executing the foregoing Consent with full authority
to do so on behalf of Celadon Group as its EVP & Gen. Counsel.

 

  /s/ Dennis L. Elschide  
Notary Public
 
Commission expires: 3-5-2025
      (SEAL)
Approved as to form:
          /s/ Lloyd Winawer  
Lloyd Winawer
 
Goodwin Procter LLP
 
601 Marshall Street
 
Redwood City, CA 94063
     
Attorney for Celadon Group, Inc.
 

 
 
10

--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
 
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,
 
                         Plaintiff,                                                                      
)
)
)
)
)
 
                                       v.
)
  No. 1:19-cv-1659
 
)
 
CELADON GROUP, INC.,
 
                         Defendant.
)
)
)
  
_______________________________________
)
 

 
COMPLAINT
Plaintiff United States Securities and Exchange Commission (“SEC” or
“Commission”) alleges:
1.      Between June 2016 and April 2017, defendant Celadon Group, Inc.
(“Celadon” or “Defendant”) orchestrated a fraudulent scheme designed to avoid
disclosing substantial losses. The fraud involved a series of deceptive
third-party transactions and Celadon’s subsequent filing of false financials for
public consumption with the SEC.
2.      The assets in question were more than a thousand trucks. Celadon held
certain trucks on its books at values far in excess of what they could fetch in
arms-length transactions. Had the company sold these vehicles on the open
market, such sales would have necessitated Celadon booking significant losses on
its financial statements amounting to tens of millions of dollars.

--------------------------------------------------------------------------------

3.      Faced with this prospect, Celadon arranged a series of transactions with
a third party, through which it sold trucks at significantly inflated prices,
and in exchange bought trucks from the same party at similarly inflated prices.
Celadon then put the trucks it bought on its books at the inflated values it
paid. This resulted in the dissemination of false financial information to the
public.
4.      Celadon then transferred the new batch of trucks to an off-book entity
at the fraudulently inflated values. Having dumped the trucks from its books,
Celadon then filed inaccurate financial statements with the SEC that included
its investment in the off-book entity at an inflated value. When its auditors
asked questions about this sketchy sequence of transactions, Celadon lied and
failed to disclose critical facts.
5.      The SEC brings this civil law enforcement action to hold Celadon
accountable for its wrongdoing.
JURISDICTION AND VENUE
6.      The Commission brings this action pursuant to Section 21 of the Exchange
Act [15 U.S.C. § 78u].
7.      This Court has jurisdiction over this action pursuant to Section 27 of
the Exchange Act [15 U.S.C. § 78aa].
8.      Venue is proper in this Court pursuant to Section 27 of the Exchange Act
[15 U.S.C. § 78aa]. Acts, practices and courses of business constituting
violations alleged herein have occurred within the jurisdiction of
2

--------------------------------------------------------------------------------

the United States District Court for the Southern District of Indiana and
elsewhere. Further, Defendant is located within the Southern District of
Indiana.
9.      Defendant directly and indirectly made use of the means and
instrumentalities of interstate commerce and of the mails in connection with the
acts, practices, and courses of business alleged herein.
DEFENDANT
10.    Defendant Celadon Group, Inc. is a Delaware company with its principal
place of business in Indianapolis, Indiana. During the relevant period,
Celadon’s common stock was registered with the SEC and traded on the New York
Stock Exchange. That stock exchange has since delisted Celadon’s common stock.
Its common stock now trades on the OTC Pink Marketplace.
OTHER PARTIES
11.    During the relevant period, Quality Companies, LLC, an Indiana limited
liability company, formerly Quality Equipment Leasing, LLC, (“Quality”), was a
wholly-owned subsidiary of Celadon.
12.    19th Capital Group, LLC (“19th Capital”), a Delaware limited liability
company, was a joint venture between Celadon and another entity (“co-venturer”).
3

--------------------------------------------------------------------------------

FACTS
13.     In 2016, Celadon described itself as one of North America’s largest
truckload freight transportation providers. It offered its customers
point-to-point shipping within the United States, between the United States and
Mexico, and between the United States and Canada. Celadon transported its
customers’ goods using its fleet of trucks. In 2016 it owned more than 1500
tractor trucks – the front of a “tractor trailer” containing the engine. (In
this complaint, tractor trucks are referred to simply as “trucks.”)
14.     In light of the trucks’ high maintenance costs, Celadon developed a
cost-containment strategy. Part of this strategy involved Celadon continuously
refreshing its fleets, as newer trucks cost less to maintain.
15.     Celadon then sought to monetize the older trucks. It delegated this
responsibility to Quality, its wholly-owned subsidiary.
16.     By the end of Celadon’s fiscal year 2016, Quality, with over 11,000
trucks under management, had become a significant part of Celadon’s business. As
of that time, Quality maintained over 1,000 trucks in its own portfolio.
17.     In mid-2016, Quality had a problem: the “net book value” for many of its
trucks – that is, the value that Quality and Celadon had attributed to the
trucks in their internal bookkeeping – greatly exceeded the amount the trucks
could have actually been sold for in the open market. Therefore, if Quality sold
these trucks for less than its net book value, Celadon – as Quality’s
4

--------------------------------------------------------------------------------

parent corporation – would have had to recognize the shortfall as a loss on its
financial statements.
18.     Given the hundreds of trucks involved, Celadon’s resulting losses either
through sale or by adjusting net book values to fair values (also known as
“impairment charges”) would have been significant. To avoid having to recognize
such charges, Celadon orchestrated a fraudulent scheme.
The Truck Sales
19.     Celadon through Quality found a truck dealer (“Party A”) to buy hundreds
of Quality’s used trucks at the inflated net book values. Indeed, in some cases
Quality sold the trucks for even more than the already inflated book values in
order to claim a profit from the sales.
20.     The flip side of this coin was Quality’s willingness to reciprocate by
overpaying for the trucks it purchased from Party A – and by a similar amount.
Indeed, in a draft contract memorializing one of their deals, the parties freely
acknowledged that Quality’s truck sales to Party A, on the one hand, and Party
A’s truck sales to Quality, were “subject to and dependent upon one another.”
But Celadon insisted on deleting this language to maintain the fiction that the
transactions were unrelated.
21.     In various cases, the value that Celadon was carrying on its books for a
truck was more than double what Quality could have actually commanded for the
truck in the open market. Quality thus sold many of its trucks to Party A for
prices substantially in excess of their fair value.
5

--------------------------------------------------------------------------------

22.     Consequently, the price Quality paid Party A for the newer trucks was
similarly inflated – in certain instances approximately triple their fair value.
Indeed, in several instances Party A purchased trucks with the express purpose
of selling them to Quality.
23.     To be clear, it wasn’t as if Celadon was being deceived by Party A. To
the contrary, Celadon was the instigator of the scheme. It knew full well that
it was significantly overpaying for Party A’s trucks. But Celadon deliberately
paid such amounts in order to get the overvalued trucks off its books without
recognizing losses.
24.     Between June and October of 2016, Quality sold more than 900 trucks to
Party A and purchased more than 600 trucks from Party A. The prices in these
transactions were at least $20 million more than the trucks were worth. Further,
Celadon – by selling several of its trucks for more than their net book values –
managed to fabricate a tidy $1 million gain on the transactions with Party A.
25.     By failing to recognize impairment charges on its trucks, Celadon
materially overstated the value of its assets and, by extension, materially
overstated its income before income taxes, net income and earnings per share in
the following public filings: (a) its Form 8-K announcing its fourth quarter and
fiscal year earnings filed on September 2, 2016; (b) its fiscal year 2016 Form
10-K filed on September 13, 2016; (c) its Form 8-K announcing its first quarter
earnings filed on November 3, 2016; (d) its Form 10-Q filed on November 9,
6

--------------------------------------------------------------------------------

2016; and (e) its Form 8-K announcing its second quarter earnings filed on
February 2, 2017; and its Form 10-Q filed on February 10, 2017.
Straddling the Quarters
26.     For the final tranche of these truck sales, Celadon persuaded Party A to
divide Celadon’s obligation into two parts: one September invoice for
approximately $6 million and a second October invoice for approximately $27.9
million. Party A made its full payment of approximately $30 million to Celadon
in September on the same day Celadon made only a partial payment to Party A.
Celadon deferred paying Party A most of what it had committed to pay until
several days after Party A had fully paid Celadon.
27.     From Celadon’s perspective, this arrangement meant that it received
Party A’s payment in its first fiscal quarter of 2017, but didn’t have to part
with the remaining $27.9 million Quality committed to pay Party A until its
second quarter.
28.     This sleight-of-hand effectively gave Celadon a secret short-term loan
to increase its cash at the end of a reporting period. It enabled the company to
misrepresent its financial condition to the investing public in its 10-Q filed
on November 9, 2016 by underreporting its outstanding contractual obligations.
7

--------------------------------------------------------------------------------

The Joint Venture
29.    The initial batch of trucks was off Celadon’s books. But it now had a new
batch of trucks for which it had overpaid.
30.    Enter 19th Capital. 19th Capital was a joint venture between Celadon and
a co-venturer. Pursuant to that entity’s formation documentation, in return for
an ownership interest in the concern Celadon agreed to transfer money and
equipment to 19th Capital. To meet this obligation, Celadon contributed many of
the trucks it had recently acquired from Party A. Celadon valued these trucks at
or above the inflated prices Celadon had paid for them.
31.    Celadon materially misstated the value of its purported $100 million
investment in 19th Capital in its 8-K announcing the joint venture filed on
January 6, 2017, and in its 10-Q filed on February 2, 2017.
32.    So 19th Capital was burdened from its inception by the overvalued trucks
that Celadon contributed. But 19th Capital’s loss inured to Celadon’s benefit as
Celadon had caused the offending trucks – saddled as they were with the
likelihood of future impairment charges – to be removed from Celadon’s books.
33.    True, Celadon co-owned 19th Capital, and therefore had an interest in the
venture’s success. But 19th Capital was an “off-balance sheet” entity – that is,
structured as a joint venture in order to avoid having to consolidate 19th
Capital into its own financial statements.
34.     In any event, the consequences of 19th Capital having received
8

--------------------------------------------------------------------------------

overvalued trucks would ultimately be allocated pro rata among 19th Capital’s
owners, rather than being borne by Celadon alone. By contrast, had Celadon kept
the trucks and sold them at a steep loss, it would have been forced to take
direct losses on its books.
35.    Upon taking possession of the trucks that Celadon contributed, 19th
Capital promptly adjusted the trucks’ net book values to lower amounts.
Critically, that adjustment occurred off of Celadon’s books as had been
envisioned.
The Cover-Up
36.    In December 2016, Celadon’s auditor requested information from the
company about its dealings with Party A. Celadon responded with a campaign of
deception. It told its auditors that Celadon’s purchases and sales were at fair
value. They also falsely claimed, repeatedly,– that Party A’s truck purchases
were in no way linked to Quality’s truck purchases making bogus excuses to
justify the high transaction prices. And Celadon did not provide its auditor
with the signed documentation with Party A – even after the auditor requested
it.
37.    The auditor independently discovered that Party A had sold the trucks it
had bought from Quality in the open market for a fraction of what it had paid
for them.
38.    When the auditor did not receive sufficient responses or evidence to
quell its concerns regarding these transactions, it withdrew its previously
9

--------------------------------------------------------------------------------

issued reports on Celadon’s financial statements for the fiscal year ending June
30, 2016, and for the first two fiscal quarters of 2017. Celadon subsequently
announced its intention to restate those financial statements.  To date, it has
not done so.
Other Accounting Issues
39.     In 2014, Quality began selling large numbers of leased trucks to the
co-venturer and providing the co-venturer and its lessees with driving,
recruiting, lease payment remittance, insurance maintenance, and other services.
Between 2014 and 2016, Celadon treated Quality’s transfers to the co-venturer as
sales and moved the trucks off of Celadon’s books.
40.    During the course of an internal investigation led by its Audit
Committee, however, Celadon determined that Quality did not sufficiently
transfer the risk of ownership on the leased trucks sold to the co-venturer and
therefore should have recorded Quality’s sales of lease portfolios to the
co-venturer as borrowings rather than sales. In the April 2, 2018 press release,
Celadon disclosed that it would make balance sheet adjustments to correct this
error, and that the resulting income statement impacts were expected to reduce
Celadon’s net income before income taxes between $200-$250 million cumulatively
over the three-year period ended June 30, 2016. To date there has been no
restatement.
 
10

--------------------------------------------------------------------------------

COUNT I
Violations of Section 10(b) of the Exchange Act
and Rule 10b-5
41.    Paragraphs 1 through 40 are realleged and incorporated by reference.
42.    By engaging in the conduct alleged above, Celadon, directly or
indirectly, acting with scienter, by the use of the means or instrumentalities
of interstate commerce, or of the mails, or of any facility of a national
securities exchange, in connection with the purchase or sale of a security: (a)
employed devices, schemes or artifices to defraud; (b) made untrue statements of
material fact or omitted to state material facts necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading; and (c) engaged in acts, practices, or courses of business which
operated or would operate as a fraud or deceit upon another person.
43.    By reason of the foregoing, Celadon violated Section 10(b) of the
Exchange Act [15 U.S.C. §78j(b)] and Rule 10b-5 thereunder [17 C.F.R.
240.10b-5].
COUNT II
Violations of Section 13(a) and Rules 12b-20,
13a-1, 13a-11, and 13a-13 of the Exchange Act
44.    Paragraphs 1 through 40 are realleged and incorporated by reference.
11

--------------------------------------------------------------------------------

45.    Celadon filed materially false and misleading annual, current, and
quarterly reports that made untrue statements of material fact or omitted to
state material facts necessary in order to make the statements made, in light of
the circumstances under which they were made, not misleading, in violation of
Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1,13a-11, and 13a-13.
46.    By engaging in the conduct described above, Celadon violated and, unless
restrained and enjoined, will continue to violate Section 13(a) of the Exchange
Act [15 U.S.C. § 78m(a)], and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder
[17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11 and 240.13a-13].
COUNT III


Violations of Section 13(b)(2)(A) and
Section 13(b)(2)(B) of the Exchange Act
47.     Paragraphs 1 through 40 are realleged and incorporated by reference.
48.     Section 13(b)(2)(A) of the Exchange Act requires issuers registered with
the Commission to make and keep accurate books, records and accounts that fairly
reflect the transactions and dispositions of the assets of the issuer. Section
13(b)(2)(B) of the Exchange Act requires such issuers to devise and maintain a
system of internal accounting controls among other things to provide reasonable
assurances that transactions are recorded as necessary to permit preparation of
financial statements in accordance with generally
12

--------------------------------------------------------------------------------

accepted accounting principles.
49.    As described above, Celadon failed to make and keep books, records, and
accounts as required by Section 13(b)(2)(A) of the Exchange Act. Further, as
described above, Celadon failed to devise and maintain a system of internal
accounting controls as required by Section 13(b)(2)(B) of the Exchange Act.
50.    By engaging in the conduct alleged above, Celadon violated Sections
13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act.
51.    Celadon violated Section 13(b)(2)(A) because its records repeatedly
reflected inaccurate transactions and dispositions of assets by failing to mark
down the trucks to their fair values. Celadon’s records also reflected that
Quality’s transfers to a third-party were sales rather than borrowings.
52.   Celadon violated 13(b)(2)(B) because, it had a number of internal control
deficiencies, in that it failed to devise a system of internal accounting
controls sufficient to provide reasonable assurance that transactions were
recorded as necessary to prepare financial statement in accordance with GAAP. In
addition, deficiencies existed in Celadon’s internal controls over financial
reporting that constituted material weaknesses over the affected periods between
2014 and 2016.
53.    By reason of the foregoing, Celadon violated, and unless enjoined will
again violate, Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15
U.S.C. § 78m(b)(2)(A) and (B)].
 
13

--------------------------------------------------------------------------------

RELIEF REQUESTED
WHEREFORE, the Commission respectfully requests that this Court:
I.
Issue findings of fact and conclusions of law that Defendant Celadon committed
the violations charged and alleged herein.
II.
Enter an Order of Permanent Injunction restraining and enjoining Defendant
Celadon, its officers, agents, servants, employees, attorneys and those persons
in active concert or participation with Defendant who receive actual notice of
the Order, by personal service or otherwise, and each of them from, directly or
indirectly, engaging in the transactions, acts, practices or courses of business
described above, or in conduct of similar purport and object, in violation of
Section 10(b), Section 13(a), Section 13(b)(2)(A), Section 13(b)(2)(B) of the
Exchange Act [15 U.S.C. §§ 78j, 78m(b)(2)(A) and (B)] and Rules 10b-5, 12b-20,
13a-1,13a-11, and 13a-13 [17 CFR §§ 240.10b-5, 240.12b-20, 240.13a-1, 240.13a-11
and 240.13a-13] thereunder.
III.
Enter an Order requiring Defendant Celadon to disgorge the ill-gotten gains
received as a result of the violations alleged in this Complaint, including
prejudgment interest.
14

--------------------------------------------------------------------------------

IV.
Retain jurisdiction of this action in accordance with the principals of equity
and the Federal Rules of Civil Procedure in order to implement and carry out the
terms of all orders and decrees that may be entered or to entertain any suitable
application or motion for additional relief within the jurisdiction of this
Court.
V.
Grant such other relief as this Court deems appropriate.

 
UNITED STATES SECURITIES
 
AND EXCHANGE COMMISSION
         
By:
/s/ Jonathan S. Polish  
Jonathan S. Polish
 
Amy S. Cotter
 
Jaclyn J. Janssen
 
Attorneys for Plaintiff
 
U.S. SECURITIES AND
 
EXCHANGE COMMISSION
 
175 West Jackson Blvd., Suite 1450
 
Chicago, IL 60604
 
Telephone: (312) 353-7390
           
Dated:
April 25, 2019                

 
15

--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
 
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,
 
                         Plaintiff,                                                                      
)
)
)
)
)
 
                                       v.
)
  No. 1:19-cv-1659
 
)
 
CELADON GROUP, INC.,
 
                         Defendant.
)
)
)
  
_______________________________________
)
 

 
FINAL JUDGMENT
The Securities and Exchange Commission (“SEC” or Commission) having filed a
Complaint and Defendant Celadon Group, Inc. (“Celadon” or “Defendant”) having
entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to entry of this
Final Judgment; waived findings of fact and conclusions of law; waived any right
to appeal from this Final Judgment; and Defendant having admitted to the facts
set forth in the Complaint filed by the SEC in this matter; and the Consent of
Celadon Group, Inc. (“Consent”) being hereby incorporated by reference with the
same force and effect as if fully set forth herein:
I.
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently
restrained and enjoined from violating, directly or indirectly, Section 10(b) of
the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]
and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any
means or instrumentality of
 

--------------------------------------------------------------------------------

interstate commerce, or of the mails, or of any facility of any national
securities exchange, in connection with the purchase or sale of any security:
(a)           to employ any device, scheme, or artifice to defraud;
(b)           to make any untrue statement of a material fact or to omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading; or
(c)          to engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit upon any person.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule
of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following
who receive actual notice of this Final Judgment by personal service or
otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
and (b) other persons in active concert or participation with Defendant or with
anyone described in (a).
II.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant is permanently
restrained and enjoined from violating Section 13(a) of the Exchange Act [15
U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and 13a-13 thereunder [17
C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13] by failing to file
with the Commission, in accordance with such rules and regulations as the
Commission may prescribe as necessary or appropriate for the proper protection
of investors and to insure fair dealing in the security, such accurate and
complete information, reports, and documents in accordance with, and  as are
required to be filed with the Commission pursuant to Section 13(a) of the
Exchange Act [15 U.S.C. § 78m(a)] and the Rules thereunder, including but not
limited to annual reports on Form
2

--------------------------------------------------------------------------------

10-K [17 C.F.R. § 249.310], current reports on Form 8-K [17 C.F.R. § 249.308],
and quarterly reports on Form 10-Q [17 C.F.R. § 249.308a], and to include in
such information, reports and documents such further material information, if
any, as may be necessary to make the  statements therein, in light of the
circumstances under which they are made, not misleading.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule
of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following
who receive actual notice of this Final Judgment by personal service or
otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
and (b) other persons in active concert or participation with Defendant or with
anyone described in (a).
III.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant is permanently
restrained and enjoined from violating Sections 13(b)(2)(A) and 13(b)(2)(B) of
the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and 78m(b)(2)(B)] by:
(a)     failing to make or keep books, records, or accounts which, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
issuer’s assets; or
(b)     failing to devise and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary (I) to permit preparation of financial
statements in conformity with generally accepted accounting principals or any
other criteria applicable to such statements, and (II) to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or
3

--------------------------------------------------------------------------------

specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule
of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following
who receive actual notice of this Final Judgment by personal service or
otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
and (b) other persons in active concert or participation with Defendant or with
anyone described in (a).
IV.
IT IS HEREBY FURTHER ORDERED, ADJUSTED, AND DECREED that Defendant is liable for
disgorgement of $7 million, representing profits gained as a result of the
conduct alleged in the Complaint, with prejudgment interest thereon of
$541,633.70, both of which shall be deemed satisfied by the entry of an order of
restitution in the criminal proceeding, United States v. Celadon Group, Inc.,
Case No. (S.D. Ind.).
V.
IT IS FURTHER ORDERED, ADJUSTED, AND DECREED that the Consent is incorporated
herein with the same force and effect as if fully set forth herein, and that
Defendant shall comply with all the undertakings and agreements set forth
therein, including, but not limited to, the undertakings to:
(a)     Cooperate fully with the Commission in any and all investigations,
litigations or other proceedings relating to or arising from the matters
described in the Complaint;
4

--------------------------------------------------------------------------------

(b)     Produce, without service of a notice or subpoena, any and all
non-privileged documents and other information reasonably requested by the
Commission’s staff, with a custodian declaration as to their authenticity, if
requested;
(c)     Use its best efforts to cause Celadon’s current and former employees,
officers, directors and consultants to be interviewed by the Commission’s staff
as such times and places as the staff reasonably may direct;
(d)    Use its best efforts to cause Celadon’s current and former employees,
officers, directors and consultants to appear and testify truthfully and
completely without service of a notice or subpoena in such investigations,
depositions, hearings or trials as may be reasonably requested by the
Commission’s staff; and
(e)     In connection with any interviews of Celadon’s current and former
employees, officers, directors and consultants to be conducted pursuant to this
undertaking, requests for such interviews may be provided by the Commission’s
staff by regular electronic mail to: Lloyd Winawer, Goodwin Procter LLP, 601
Marshall Street, Redwood City, CA 94063, (650)752-3146, lwinawer@goodwinlaw.com.
(f)     To fully remediate the deficiencies in its internal control over
financing reporting that constituted material weaknesses as identified in
Celadon’s 8-K dated March 30, 2018 (“Material Weaknesses”).  Celadon will
complete its remediation by September 30, 2019, and must within thirty (30) days
thereafter, certify, in writing, compliance with this undertaking.
(g)     In the event Celadon fails to fully remediate the Material Weaknesses by
the quarter ended September 30, 2019, Celadon will, within sixty (60) days,
retain an independent consultant (“Independent Consultant”), not unacceptable to
the staff
5

--------------------------------------------------------------------------------

 
of the Commission, to conduct a comprehensive review of the Material Weaknesses
and of Celadon’s policies, procedures, controls, and training relating to
financial reporting; and to recommend, if and where appropriate, policies,
procedures, controls, and training reasonably designed to ensure:

(1) Celadon’s internal control over financial reporting is effective;
(2) Celadon has processes and internal controls in place to reasonably ensure
that its equipment is tested for impairment when circumstances indicate that the
carrying amount may not be recoverable; and
(3) Celadon has processes and internal controls in place as part of the contract
review and approval process to reasonably ensure proper accounting and legal
review of any contracts that impact Celadon’s financial reporting.
(h)       Cooperate fully with the Independent Consultant by providing access to
its own files, books, records, and personnel as reasonably requested for its
review.  Celadon’s engagement of the Independent Consultant will require the
Independent Consultant to complete its review and make its recommendations, if
any, within four months of being retained. Celadon will promptly adopt all
recommendations of the Independent Consultant; provided however, that within
sixty (60) days after receiving the Independent Consultant’s recommendations,
Celadon may, in writing, advise the Independent Consultant and the Commission
(addressed to the Assistant Director below) of any recommendation that it
considers to be unnecessary, unduly burdensome, impractical, or costly.  As to
any such recommendations, Celadon shall within thirty (30) days thereafter
propose in writing an alternative policy, procedure, or control designed to
achieve
6

--------------------------------------------------------------------------------

   the same objective or purpose.  As to any recommendation on which Celadon and
the Independent Consultant do not agree within forty-five (45) days, after
attempting in good faith to reach an agreement, Celadon will abide by the
determination of the Independent Consultant.
(i)      Require the Independent Consultant to enter into an agreement that
provides that for the period of engagement and for a period of two years from
the completion of the engagement, the Independent Consultant shall not enter
into any employment, consultant, attorney-client, auditing or other professional
relationship with Celadon, or any of its present or former affiliates,
directors, officers, employees, or agents acting in their capacity.  The
agreement will also provide that the Independent Consultant will require that
any firm with which he/she is affiliated or of which he/she is a member, and any
person engaged to assist the Independent Consultant in performance of his/her
duties under this Final Judgment shall not, without prior written consent of the
Washington D.C. Office of the Commission, enter into any employment, consultant,
attorney-client, auditing or other professional relationship with Celadon or any
of its present or former affiliates, directors, officers, employees, or agents
acting in their capacity as such for the period of the engagement and for a
period of two years after the engagement.
(j)     Certify, in writing, compliance with the undertakings set forth above. 
The certification shall identify the undertaking(s), provide written evidence of
compliance in the form of a narrative, and be supported by exhibits sufficient
to demonstrate compliance.  The Commission staff may make reasonable requests
for further evidence of compliance, and Celadon agrees to provide such evidence.
7

--------------------------------------------------------------------------------

   The certification and supporting material shall be submitted to Robert J.
Burson, Division of Enforcement, Securities and Exchange Commission, 175 W.
Jackson Boulevard, Suite 1450, Chicago, IL  60604, no later than sixty (60) days
from the date of the completion of the undertakings.
(k)     Require that these undertakings shall be binding upon any acquirer or
successor in interest to Celadon.  For good cause show, the Commission’s staff
may extend any of the procedural dates set forth above.
VI
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this
Final Judgment.
 
Dated:____________, ____
 
       
 
UNITED STATES DISTRICT JUDGE

 
 
8
 
Back to Form 8-K [form8k.htm]